In a custody and visitation proceeding pursuant to Family Court Act article 6, and a related family offense proceeding pursuant to Family Court Act article 8, the father appeals from an order of the Family Court, Dutchess County (Posner, J), dated August 2, 2011, which, after remittitur by this Court (see Matter of Reilly v Reilly, 79 AD3d 1132 [2010]), granted the mother’s motion for an award of counsel fees to the extent of directing him to pay her the sum of $6,000.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the father’s contention, in accordance with our order remitting the matter, the Family Court clearly specified that the mother was entitled to an award of counsel fees under Domestic Relations Law § 237 (b) and Family Court Act § 842 (f). We discern no basis to disturb that determination (see Matter of O’Shea v Parker, 16 AD3d 510 [2005]; Matter of Rogers v Rogers, 161 AD2d 766, 767 [1990]).
The father’s remaining contentions either were raised and rejected on the prior appeal, and are therefore barred by the doctrine of law of the case, or are without merit (see Aurora Loan Servs., LLC v Grant, 88 AD3d 929 [2011], lv denied 18 NY3d 804 [2012]). Balkin, J.P., Chambers, Hall and Sgroi, JJ, concur.